Case: 3:20-cv-00249-wmc Document #: 543 Filed: 09/24/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

DEMOCRATIC NATIONAL COMMITTEE
and DEMOCRATIC PARTY OF
WISCONSIN,
Plaintiffs,

Case No. 3:20-cv-249-wmce (consolidated
v. with Nos. 3:20-cv-278-wmce, 3:20-cv-340-
wmce, and 3:20-cv-459-wmc)
Marge BOSTELMANN, et al.,

Defendants,

REPUBLICAN NATIONAL COMMITTEE
and REPUBLICAN PARTY OF WISCONSIN,
Intervenor-Defendants.

 

 

EMERGENCY NOTICE OF APPEAL

Notice is hereby given that the Intervenor-Defendants, Republican National Committee
(RNC) and Republican Party of Wisconsin (RPW), hereby appeal—on an emergency basis—from the
Opinion And Order Granting A Preliminary Injunction in each of the consolidated cases, Dkt. 538,”
with the court’s separate order at Dkt. 539, entered on September 21, 2020. The district court
consolidated these four cases for all purposes in an order on June 30, 2020. Dkt. 234.

RNC and RPC intend to imminently file an emergency motion with the Seventh Circuit to
stay the preliminary injunction pending appeal; accordingly, the RNC and RPC respectfully request

that the Clerk expedite the processing of this notice of appeal.

 

Dated: September 23, 2020 Respectfully submitted,

/s/ Patrick Strawbridge
Jeffrey M. Hartis Patrick Strawbridge
Cameron T. Norris CONSOVOY MCCARTHY PLLC
CONSOVOY MCCARTHY PLLC Ten Post Office Square
1600 Wilson Blvd., Ste. 700 8th Floor South PMB #706
Arlington, VA 22209 Boston, MA 02109

(617) 227-0548
patrick@consovoymccarthy.com

 

* All citations to “Dkt.” refer to the district-court docket in case number 3:20-249.
Case: 3:20-cv-00249-wmc Document #: 543 Filed: 09/24/20 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that on September 23, 2020 I filed the foregoing with the Clerk of the
Court using the CM/ECF System, which will send notice of such filing to all registered CM/ECF

users.

Dated: September 23, 2020 /s/ Patrick Strawbridge
Patrick Strawbridge
